           Case 2:17-cv-01212-SAB Document 153 Filed 08/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                       WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9 COSTCO WHOLESALE
10 CORPORATION, a Washington                    NO. 2:17-cv-01212-SAB
11 corporation,
12                Plaintiff,                    ORDER DENYING MOTION
13                v.                            FOR SHOW CAUSE ORDER
14 ARROWOOD INDEMNITY                           AND SETTING DEADLINES RE:
15 COMPANY, a North Carolina company,           DEFENDANT’S SECOND
16                Defendant.                    MOTION FOR SUMMARY
17                                              JUDGMENT; CONTINUING
18                                              TRIAL
19
20       A telephonic status conference was held in the above-captioned matter on
21 July 28, 2020. Paul Lawrence and Nicholas Brown appeared for Plaintiff.
22 Alexander Potente and Curtis Parvin appeared for Defendant.
23       During the hearing, the parties and the Court discussed the procedural
24 postures of Defendant’s Second Motion for Summary Judgment, ECF No. 144, and
25 Plaintiff’s Motion for Order to Show Cause Why Court Should Allow Arrowood’s
26 Second Motion for Summary Judgment, ECF No. 149. The parties and the Court
27
28
     ORDER DENYING MOTION FOR SHOW CAUSE ORDER AND
     SETTING DEADLINES RE: DEFENDANT’S SECOND MOTION FOR
     SUMMARY JUDGMENT; CONTINUING TRIAL * 1
              Case 2:17-cv-01212-SAB Document 153 Filed 08/10/20 Page 2 of 2



 1 also discussed whether trial in this matter should be continued. This Order
 2 memorializes the Court’s oral rulings.
 3        Accordingly, IT IS ORDERED:
 4        1. Plaintiff’s Motion for Order to Show Cause Why Court Should Allow
 5 Arrowood’s Second Motion for Summary Judgment, ECF No. 149, is DENIED.
 6 However, the Court will consider arguments made in the motion and in
 7 Defendant’s response in considering Defendant’s summary judgment motion.
 8        2. Plaintiff shall respond to Defendant’s Second Motion for Summary
 9 Judgment no later than August 25, 2020.
10        3. Defendant shall reply in support of its motion no later than September 8,
11 2020. Defendant’s Second Motion for Summary Judgment, ECF No. 144, is reset
12 for hearing without oral argument for September 15, 2020.
13        4. The current trial date of October 26, 2020 is stricken and reset for June
14 7, 2021 in Seattle, Washington. An Amended Scheduling Order will be entered
15 shortly.
16        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
17 this Order and to provide copies to counsel.
18        DATED this 10th day of August 2020.
19
20
21
                                    _________________________________
22                                           Stanley A. Bastian
23                                       United States District Judge
24
25
26
27
28
     ORDER DENYING MOTION FOR SHOW CAUSE ORDER AND
     SETTING DEADLINES RE: DEFENDANT’S SECOND MOTION FOR
     SUMMARY JUDGMENT; CONTINUING TRIAL * 2
